Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 04/25/2022.
3.	Claims 1-5, 8, 10-14, 17 and 19 are currently pending in this Office action.

Examiner’s Comment
4.	Regarding claims 10-14 and 17, these claims recite the limitation of “summary generation unit” in lines 1.  In view of the specification disclosure (paragraphs 0031-0032; and figure 2), the examiner interprets the recited claim limitation of “summary generation unit” as a computing hardware device. Therefore, these claims are patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
5.	Claims 1-5, 8, 10-14, 17 and 19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-5, 8, 10-14, 17 and 19, the prior art fails to disclose or make obvious, neither singly nor in combination, a summary generation unit, a non-transitory computer readable medium, or a method for generating abstractive summary comprising, in addition to the other recited features of the claim, the features of receiving, by a summary generation unit comprising a processor, a query for generating an abstractive summary from a document among a plurality of documents stored in a document database and splitting the query into one or more lexical units; generating a semantic graph and a graph index; determining a measure of information of retrieved one or more sentences from the document wherein the one or more sentences having a semantic graph analogous to the generated semantic graph of the query are retrieved from the document; and performing re-ordering and re-phrasing of at least one of the retrieved one or more sentences based on the determined measure of information and the one or more lexical units in the retrieved one or more sentences to generate the abstractive summary, wherein the retrieved one or more sentences are grouped using an Artificial Intelligence based clustering algorithm, and wherein re-phrasing the retrieved one or more sentences comprises identifying sequence of semantic slots in the retrieved one or more sentences, and analyzing inter dependency among the semantic slots and choosing a lexical unit based on at least one of similarity score and word embedding for rephrasing the one or more lexical units in the retrieved one or more sentences in the manner recited in claims 1, 10 or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161